Name: COMMISSION REGULATION (EC) No 402/95 of 27 February 1995 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  trade policy
 Date Published: nan

 28 . 2. 95 | EN I Official Journal of the European Communities No L 44/3 COMMISSION REGULATION (EC) No 402/95 of 27 February 1995 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1 ), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EC) No 177/95 (2); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 177/95 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 24, 1 . 2. 1995, p. 49 . No L 44/4 EN Official Journal of the European Communities 28. 2. 95 ANNEX to the Commission Regulation of 27 February 1995 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) CN code Week No 1 Ã ¸ from 6 to 12 March 1995 Week No 11 from 13 to 19 March 1995 Week No 12 from 20 to 26 March 1995 Week No 13 from 27 March to 2 April 1995 0204 30 00 158,916 159,794 159,794 158,916 0204 41 00 158,916 159,794 159,794 158,916 0204 4210 111,241 111,856 111,856 111,241 0204 42 30 174,808 175,773 175,773 174,808 0204 42 50 206,591 207,732 207,732 206,591 0204 42 90 206,591 207,732 207,732 206,591 0204 43 10 289,227 290,825 290,825 289,227 0204 43 90 289,227 290,825 290,825 289,227 0204 50 51 158,916 159,794 159,794 158,916 0204 50 53 111,241 111,856 111,856 111,241 0204 50 55 174,808 175,773 175,773 174,808 0204 50 59 206,591 207,732 207,732 206,591 0204 50 71 206,591 207,732 207,732 206,591 0204 50 79 289,227 290,825 290,825 289,227 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3234/94 and Commission Regulations (EEC) No 19/82 and (EC) No 3242/94. (2) No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC.